DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 7/31/2020 that has been entered, wherein claims 1-10, 12-16, 18-19, 26 and 28 are pending and claims 11, 17, 20-25 and 27 are canceled.

Claim Interpretation
Claim 1 recites the limitation of “a plurality of fins native to the bulk substrate” in line 3. Claims 16 and 26 recite similar limitations. The interpretation of “native to the bulk substrate” is that the fins are required to be integral to the bulk substrate and formed from the same material. 

Allowable Subject Matter
Claims 1-10, 12-16, 18-19, 26 and 28 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of fins native to the bulk substrate, wherein at least one of the fins  includes an oxidized portion and an unoxidized portion above the oxidized portion; a structure including 

Claims 2-10 and 12-15 depend on claim 1 and are allowed.

Regarding independent claim 16, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a layer including gallium and nitrogen, the layer over one or more fins, each of the one or more fins native to a subjacent bulk silicon (Si) substrate and including an oxidized portion and an unoxidized portion above the oxidized portion”. The Examiner interprets the fins being “native to a subjacent bulk silicon (Si) substrate” as being integral with, and formed from, the bulk substrate.

Claims 18, 19 and 28 depend on claim 16 and are allowed.

Regarding independent claim 26, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a bulk silicon substrate;  first and second fins native to the substrate, wherein each of the first and second fins includes an oxidized portion  and an unoxidized portion above the oxidized portion; and a layer including gallium and nitrogen, the layer over at least a portion of the sides of the first fin and over a top surface of the second fin. The Examiner interprets the first and second fins being “native to the bulk substrate” as being integral with, and formed from, the bulk substrate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/ROBERT T HUBER/Primary Examiner, Art Unit 2892